FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2008 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrants Name into English) 3Azrieli Center, Triangle Building, 42 nd Floor, Tel Aviv  ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ü Form 40-F Registrants Press Release dated November 13, 2008. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/ Donna Gershowitz Donna Gershowitz General Counsel & Corporate Secretary Dated: November 13, 2008 3
